 

Exhibit 10.5

 

ASSET REPRESENTATIONS REVIEW AGREEMENT

 

among

 

HYUNDAI AUTO RECEIVABLES TRUST 2018-B,
as Issuer,

 

HYUNDAI CAPITAL AMERICA,
as Servicer

 

and

 

CLAYTON FIXED INCOME SERVICES LLC,

 

as Asset Representations Reviewer

 

Dated as of December 12, 2018

 

 

 

 

Table of Contents

 

      Page         ARTICLE I USAGE AND DEFINITIONS 1         Section 1.1. Usage
and Definitions 1         Section 1.2. Additional Definitions 1         ARTICLE
II ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER 2         Section 2.1.
Engagement; Acceptance 2         Section 2.2. Confirmation of Scope 2        
ARTICLE III ASSET REPRESENTATIONS REVIEW PROCESS 2         Section 3.1. Review
Notices 2         Section 3.2. Identification of Subject Receivables 2        
Section 3.3. Review Materials 3         Section 3.4. Performance of Reviews 3  
      Section 3.5. Review Reports 4         Section 3.6. Limitations on Review
Obligations 4         Section 3.7. Dispute Resolution 5         ARTICLE IV ASSET
REPRESENTATIONS REVIEWER 5         Section 4.1. Representations and Warranties 5
        Section 4.2. Covenants 6         Section 4.3. Fees, Expenses and
Indemnities 7         Section 4.4. Limitation on Liability 8         Section
4.5. Indemnification by Asset Representations Reviewer 8         Section 4.6.
Indemnification of Asset Representations Reviewer 8         Section 4.7.
Inspections of Asset Representations Reviewer 9         Section 4.8. Delegation
of Obligations 9         Section 4.9. Confidential Information 10        
Section 4.10. Personally Identifiable Information 11         ARTICLE V
RESIGNATION AND REMOVAL; SUCCESSOR ASSET REPRESENTATIONS REVIEWER 13      
Section 5.1. Eligibility Requirements for Asset Representations Reviewer 13    
    Section 5.2. Resignation and Removal of Asset Representations Reviewer 13  
      Section 5.3. Successor Asset Representations Reviewer 14

 

 i  

 

 

Table of Contents

(continued)

 

      Page         Section 5.4. Merger, Consolidation or Succession 14        
ARTICLE VI OTHER AGREEMENTS 14         Section 6.1. Independence of Asset
Representations Reviewer 14         Section 6.2. No Petition 14         Section
6.3. Limitation of Liability of Owner Trustee 15         Section 6.4.
Termination of Agreement 15         ARTICLE VII MISCELLANEOUS PROVISIONS 15    
    Section 7.1. Amendments 15         Section 7.2. Assignment; Benefit of
Agreement; Third Party Beneficiaries 16         Section 7.3. Notices 16        
Section 7.4. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial 17
        Section 7.5. No Waiver; Remedies 17         Section 7.6. Severability 18
        Section 7.7. Headings 18         Section 7.8. Counterparts 18        
Schedule A Representations and Warranties, Review Materials and Tests  

 

 ii  

 

 

ASSET REPRESENTATIONS REVIEW AGREEMENT, dated as of December 12, 2018 (this
“Agreement”), among HYUNDAI AUTO RECEIVABLES TRUST 2018-B, a Delaware statutory
trust, as issuer (the “Issuer”), HYUNDAI CAPITAL AMERICA, a California
corporation (“HCA”), as servicer (the “Servicer”), and CLAYTON FIXED INCOME
SERVICES LLC , a Delaware limited liability company, as asset representations
reviewer (the “Asset Representations Reviewer”).

 

WHEREAS, the Issuer desires to engage the Asset Representations Reviewer to
perform reviews of certain Receivables for compliance with the representations
and warranties made by HCA, as seller, about the Receivables in the pool.

 

NOW, THEREFORE, in consideration of the foregoing, other good and valuable
consideration, and the mutual terms and conditions contained herein, the parties
hereto agree as follows.

 

ARTICLE I
USAGE AND DEFINITIONS

 

Section 1.1.       Usage and Definitions. (a) Except as otherwise specified
herein or if the context may otherwise require, capitalized terms not defined in
this Agreement shall have the respective meanings assigned such terms set forth
in Appendix A to the Sale and Servicing Agreement, dated as of the date hereof
(the “Sale and Servicing Agreement”), by and among the Depositor, HCA, as seller
and servicer, Hyundai Auto Receivables Trust 2018-B, as issuer and Citibank,
N.A., as indenture trustee (the “Indenture Trustee”).

 

(b)         With respect to all terms in this Agreement, the singular includes
the plural and the plural the singular; words importing any gender include the
other genders; references to “writing” include printing, typing, lithography and
other means of reproducing words in a visible form; references to agreements and
other contractual instruments include all subsequent amendments, amendments and
restatements, and supplements thereto or changes therein entered into in
accordance with their respective terms and not prohibited by this Agreement;
references to Persons include their permitted successors and assigns; references
to laws include their amendments and supplements, the rules and regulations
thereunder and any successors thereto; the term “including” means “including
without limitation;” and the term “or” is not exclusive.

 

Section 1.2.       Additional Definitions. The following terms have the meanings
given below:

 

“Asset Representations Review” means the performance by the Asset
Representations Reviewer of the testing procedures for each Test and each
Subject Receivable according to Section 3.4.

 

“Confidential Information” has the meaning stated in Section 4.9(b).

 

“Information Recipients” has the meaning stated in Section 4.9(a).

 

“Issuer PII” has the meaning stated in Section 4.10.

 

 

 

 

“Personally Identifiable Information” or “PII” has the meaning stated in Section
4.10(a).

 

“Review Fee” has the meaning stated in Section 4.3(b).

 

“Review Materials” means, for an Asset Representations Review and a Subject
Receivable, the documents and other materials for each Test listed under “Review
Materials” in Schedule A.

 

“Review Report” means, for an Asset Representations Review, the report of the
Asset Representations Reviewer prepared according to Section 3.5.

 

“Test” has the meaning stated in Section 3.4(a).

 

“Test Complete” has the meaning stated in Section 3.4(c).

 

“Test Fail” has the meaning stated in Section 3.4(a).

 

“Test Incomplete” has the meaning stated in Section 3.4(a).

 

“Test Pass” has the meaning stated in Section 3.4(a).

 

ARTICLE II
ENGAGEMENT OF ASSET REPRESENTATIONS REVIEWER

 

Section 2.1.       Engagement; Acceptance. The Issuer engages Clayton Fixed
Income Services LLC to act as the Asset Representations Reviewer for the Issuer.
Clayton Fixed Income Services LLC accepts the engagement and agrees to perform
the obligations of the Asset Representations Reviewer on the terms in this
Agreement.

 

Section 2.2.       Confirmation of Scope. The parties confirm that the Asset
Representations Reviewer is not responsible for (a) reviewing the Receivables
for compliance with the representations and warranties under the Basic
Documents, except as described in this Agreement or (b) determining whether
noncompliance with the representations or warranties constitutes a breach of the
Basic Documents.

 

ARTICLE III
ASSET REPRESENTATIONS REVIEW PROCESS

 

Section 3.1.       Review Notices. On receipt of a Review Notice in accordance
with Section 7.05 of the Indenture, the Asset Representations Reviewer will
commence an Asset Representations Review. The Asset Representations Reviewer
will have no obligation to start an Asset Representations Review until a Review
Notice is received.

 

Section 3.2.       Identification of Subject Receivables. Within ten (10)
Business Days after receipt of a Review Notice, the Servicer will deliver to the
Asset Representations Reviewer a list of the Subject Receivables.

 

 2  

 

 

Section 3.3.       Review Materials.

 

(a)         Access to Review Materials. The Servicer will give the Asset
Representations Reviewer access to the Review Materials for all of the Subject
Receivables within sixty (60) calendar days after receipt of the Review Notice
in one or more of the following ways in the Servicer’s reasonable discretion:
(i) by electronic posting of Review Materials to a password-protected website to
which the Asset Representations Reviewer has access, (ii) by providing originals
or photocopies of documents relating to the Subject Receivables at one of the
properties of the Servicer or (iii) in another manner agreed by the Servicer and
the Asset Representations Reviewer. The Servicer may redact or remove PII from
the Review Materials so long as all information in the Review Materials
necessary for the Asset Representations Reviewer to complete the Asset
Representations Review remains intact and unchanged.

 

(b)         Missing or Insufficient Review Materials. The Asset Representations
Reviewer will review the Review Materials to determine if any Review Materials
are missing or insufficient for the Asset Representations Reviewer to perform
any Test. If the Asset Representations Reviewer reasonably determines that any
of the Review Materials are missing or insufficient for the Asset
Representations Reviewer to perform any Test, the Asset Representations Reviewer
will notify the Servicer promptly, and in any event no less than twenty (20)
calendar days before completing the Review, and the Servicer will use reasonable
efforts to provide the Asset Representations Reviewer access to such missing
Review Materials or other documents or information to correct the insufficiency
within fifteen (15) calendar days. If the missing or insufficient Review
Materials have not been provided by the Servicer within sixty (60) calendar
days, the parties agree that the Subject Receivable will have a Test Incomplete
for the related Test(s) and the Review Report will indicate the reason for the
Test Incomplete.

 

Section 3.4.       Performance of Reviews.

 

(a)         Test Procedures. For an Asset Representations Review, the Asset
Representations Reviewer will perform for each Subject Receivable the procedures
listed under “Tests” in Schedule A for each representation and warranty (each, a
“Test”), using the Review Materials listed for each such Test in Schedule A. For
each Test and Subject Receivable, the Asset Representations Reviewer will
determine in its reasonable judgment if the Test has been satisfied (a “Test
Pass”), if the Test has not been satisfied (a “Test Fail”) or if the Test could
not be concluded as a result of missing or incomplete Review Materials (a “Test
Incomplete”). The Asset Representations Reviewer will use such determination for
all Subject Receivables that are subject to the same Test.

 

(b)         Review Period. The Asset Representations Reviewer will complete the
Asset Representations Review of all of the Subject Receivables within sixty (60)
calendar days after receiving access to the Review Materials under Section
3.3(a). However, if missing or additional Review Materials are provided to the
Asset Representations Reviewer under Section 3.3(b), the review period will be
extended for an additional thirty (30) calendar days.

 

 3  

 

 

(c)         Completion of Review for Certain Subject Receivables. Following the
delivery of the list of the Subject Receivables and before the delivery of the
Review Report by the Asset Representations Reviewer, the Servicer may notify the
Asset Representations Reviewer if a Subject Receivable is paid in full by the
Obligor or purchased from the Issuer by the Seller or the Servicer according to
the applicable Basic Document. On receipt of notice, the Asset Representations
Reviewer will immediately terminate all Tests of such Receivables and the Review
of such Receivables will be considered complete (a “Test Complete”). In this
case, the Review Report will indicate a Test Complete for the Receivables and
the related reason.

 

(d)         Previously Reviewed Receivable. If a Subject Receivable was included
in a prior Asset Representations Review, the Asset Representations Reviewer will
not conduct additional Tests on any such duplicate Subject Receivable unless
such Subject Receivable was deemed a Test Incomplete as a result of the failure
of the Servicer to provide missing Review Material for such Subject Receivable
and the Servicer elects to have such Subject Receivable included in the current
Asset Representations Review. The Asset Representations Reviewer will include
the previously reported Test results for any such duplicate Subject Receivable
within the Review Report for the current Asset Representations Review.

 

(e)         Duplicative Tests. If the same Test is required for more than one
representation or warranty listed on Schedule A, the Asset Representations
Reviewer will only perform the Test once for each Subject Receivable but will
report the results of the Test for each applicable representation or warranty on
the Review Report.

 

(f)         Termination of Review. If an Asset Representations Review is in
process and all of the Notes will be paid in full on the next Payment Date, the
Servicer will notify the Asset Representations Reviewer and the Indenture
Trustee no less than ten days before that Payment Date. On receipt of notice,
the Asset Representations Reviewer will terminate the Asset Representations
Review immediately and will have no obligation to deliver a Review Report.

 

Section 3.5.       Review Reports. (a) Within ten (10) calendar days after the
end of the Asset Representations Review period under Section 3.4(b), the Asset
Representations Reviewer will deliver to the Issuer, the Servicer and the
Indenture Trustee a Review Report indicating for each Subject Receivable whether
there was a Test Pass, a Test Incomplete or a Test Fail for each Test, or
whether the Subject Receivable was a Test Complete and the related reason. The
Review Report will contain a summary of the findings and conclusions of the
Asset Representations Reviewer with respect to the Asset Representations Review
to be included in the Issuer’s Form 10-D report for the Collection Period in
which the Review Report is received. The Asset Representations Reviewer will
ensure that the Review Report does not contain any Issuer PII. On the reasonable
request of the Servicer, the Asset Representations Reviewer will provide
additional details on the Test results.

 

(b)         Questions About Review. The Asset Representations Reviewer will make
appropriate personnel available to respond in writing to written questions or
requests for clarification of any Review Report from the Servicer until payment
of the Notes in full. The Asset Representations Reviewer will have no obligation
to respond to questions or requests for clarification from Noteholders or any
Person other than the Servicer and will direct such Persons to submit written
questions or requests to the Servicer.

 

Section 3.6.       Limitations on Review Obligations. The Asset Representations
Reviewer may rely on the information in any Review Notice, the list(s) of the
Subject Receivables provided by the Servicer, and the accuracy and completeness
of the Review Materials. The Asset Representations Reviewer will have no
obligation:

 

 4  

 

 

(a)         to determine whether a Delinquency Trigger has occurred or whether
the required percentage of Noteholders has voted to direct an Asset
Representations Review under the Indenture;

 

(b)         to determine which Receivables are Subject Receivables;

 

(c)         to confirm the validity of the Review Materials; or

 

(d)         to take any action or cause any other party to take any action under
any of the Basic Documents or otherwise to enforce any remedies against any
Person for breaches of representations or warranties about the Subject
Receivables.

 

Section 3.7.       Dispute Resolution. The Asset Representations Reviewer
acknowledges and agrees that any Review Report may be used by the Issuer, the
Seller or the Servicer in any dispute resolution proceeding related to the
Subject Receivables. No additional fees or reimbursement of expenses shall be
paid to the Asset Representations Reviewer regarding the Issuer’s, the Seller’s
or the Servicer’s use of any Review Report; provided that the Asset
Representations Reviewer will be reimbursed for its out-of-pocket expenses
incurred in its participation in any dispute resolution proceeding.

 

ARTICLE IV
ASSET REPRESENTATIONS REVIEWER

 

Section 4.1.       Representations and Warranties. The Asset Representations
Reviewer represents and warrants as of the Closing Date:

 

(a)         Organization and Qualification. The Asset Representations Reviewer
is duly organized and validly existing as a limited liability company in good
standing under the laws of the State of Delaware. The Asset Representations
Reviewer is qualified as a foreign limited liability company in good standing
and has obtained all necessary licenses and approvals in all jurisdictions in
which the ownership or lease of its properties or the conduct of its activities
requires the qualification, license or approval, unless the failure to obtain
the qualifications, licenses or approvals would not reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.

 

(b)         Power, Authority and Enforceability. The Asset Representations
Reviewer has the power and authority to execute, deliver and perform its
obligations under this Agreement. The Asset Representations Reviewer has
authorized the execution, delivery and performance of this Agreement. This
Agreement is the legal, valid and binding obligation of the Asset
Representations Reviewer enforceable against the Asset Representations Reviewer,
except as may be limited by insolvency, bankruptcy, reorganization or other laws
relating to the enforcement of creditors’ rights or by general equitable
principles.

 

 5  

 

 

(c)         No Conflicts and No Violation. The execution, delivery and
performance by the Asset Representations Reviewer of the transactions
contemplated by this Agreement and the performance of the Asset Representations
Reviewer’s obligations under this Agreement will not (A) conflict with, or be a
breach or default under, any indenture, mortgage, deed of trust, loan agreement,
guarantee or other agreement or instrument under which the Asset Representations
Reviewer is a party, (B) result in the creation or imposition of any Lien on any
of the properties or assets of the Asset Representations Reviewer under the
terms of any indenture, mortgage, deed of trust, loan agreement, guarantee or
other agreement or instrument, (C) violate the organizational documents of the
Asset Representations Reviewer or (D) violate any law or any order, rule or
regulation of a federal or state court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Asset
Representations Reviewer or its properties that applies to the Asset
Representations Reviewer, which, in each case, would reasonably be expected to
have a material adverse effect on the Asset Representations Reviewer’s ability
to perform its obligations under this Agreement.

 

(d)         No Consent Required. No approval or authorization by, or filing
with, any Governmental Authority is required in connection with the execution,
delivery and performance by the Asset Representations Reviewer of this Agreement
other than (i) approvals and authorizations that have previously been obtained
and filings that have previously been made and (ii) approvals, authorizations or
filings which, if not obtained or made, would not have a material adverse effect
on the ability of the Asset Representations Reviewer to perform its obligations
under this Agreement.

 

(e)         No Proceedings. There are no proceedings or investigations pending
or, to the knowledge of the Asset Representations Reviewer, threatened in
writing before a federal or state court, regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Asset
Representations Reviewer or its properties (A) asserting the invalidity of this
Agreement, (B) seeking to prevent the completion of the transactions
contemplated by this Agreement or (C) seeking any determination or ruling that
would reasonably be expected to have a material adverse effect on the Asset
Representations Reviewer’s ability to perform its obligations under, or the
validity or enforceability of, this Agreement.

 

(f)          Eligibility. The Asset Representations Reviewer meets the
eligibility requirements in Section 5.1 and will notify the Issuer and the
Servicer promptly if it no longer meets, or reasonably expects that it will no
longer meet, the eligibility requirements in Section 5.1.

 

Section 4.2.       Covenants. The Asset Representations Reviewer covenants and
agrees that:

 

(a)         Eligibility. It will notify the Issuer and the Servicer promptly if
it no longer meets the eligibility requirements in Section 5.1.

 

(b)         Review Systems; Personnel. It will maintain business process
management and/or other systems necessary to ensure that it can perform each
Test and, on execution of this Agreement, will load each Test into these
systems. The Asset Representations Reviewer will ensure that these systems allow
for each Subject Receivable and the related Review Materials to be individually
tracked and stored as contemplated by this Agreement. The Asset Representations
Reviewer will maintain adequate staff that is properly trained to conduct Asset
Representations Reviews as required by this Agreement.

 

 6  

 

 

(c)         Maintenance of Review Materials. It will maintain copies of any
Review Materials, Review Reports and other documents relating to an Asset
Representations Review, including internal correspondence and work papers, for a
period of two years after the termination of this Agreement or repayment of the
Notes in full, whichever comes first.

 

Section 4.3.       Fees, Expenses and Indemnities.

 

(a)        Annual Fee. The Servicer will pay the Asset Representations Reviewer,
as compensation for agreeing to act as the Asset Representations Reviewer under
this Agreement, an annual fee of $5,000.00. The annual fee will be payable by
the Servicer on the Closing Date and on each anniversary thereof until this
Agreement is terminated, provided, that in the year in which all public Notes
are paid in full, the annual fee shall be reduced pro rata by an amount equal to
the days of the year in which the public Notes are no longer outstanding.

 

(b)         Review Fee. Following the completion of an Asset Representations
Review and the delivery to the Indenture Trustee, the Issuer and the Servicer of
the Review Report, or the termination of an Asset Representations Review in
accordance with Section 3.4(f), and the delivery to the Servicer of a detailed
invoice, the Asset Representations Reviewer will be entitled to a fee of $200
for each Subject Receivable for which the Asset Representations Review was
started (the “Review Fee”), to be paid as agreed in Section 4.3(e). However, no
Review Fee will be charged for any Tests that were performed in a prior Asset
Representations Review or for any Asset Representations Review in which no Tests
were completed prior to the Asset Representations Reviewer being notified of a
termination of the Asset Representations Review in accordance with Section
3.4(f). The Servicer will pay the Review Fee to the Asset Representations
Reviewer in accordance with the terms of the detailed invoice from the Asset
Representations Reviewer. If an Asset Representations Review is terminated in
accordance with Section 3.4(f), the Asset Representations Reviewer must submit
its invoice for the Review Fee for the terminated Asset Representations Review
no later than five Business Days before the final Payment Date in order to be
reimbursed no later than the final Payment Date.

 

(c)          Reimbursement of Travel Expenses. If the Servicer provides access
to the Review Materials at one of its properties, the Asset Representations
Reviewer will be reimbursed for its reasonable travel expenses incurred in
connection with the Review in accordance with Section 4.3(e).

 

(d)         Dispute Resolution Expenses. If the Asset Representations Reviewer
participates in a dispute resolution proceeding and its reasonable expenses for
participating in the proceeding are not paid by a party to the dispute
resolution within ninety (90) days after the end of the proceeding, the Servicer
will reimburse the Asset Representations Reviewer for such expenses in
accordance with Section 4.3(e).

 

 7  

 

 

(e)         Payment of Fees, Expenses and Indemnities. The Asset Representations
Reviewer shall submit reasonably detailed invoices to the Servicer for any
amounts owed to it under this Agreement. To the extent not paid by the Servicer
within sixty (60) calendar days following the receipt of a detailed invoice on
the due date therefor hereunder, the fees provided for in this Section 4.3 and
the indemnities provided for in Section 4.6(a) shall be paid by the Issuer
pursuant to the priority of payments set forth in Section 5.05(b) of the Sale
and Servicing Agreement; provided, that prior to any such payment pursuant to
the Sale and Servicing Agreement, the Asset Representations Reviewer shall
notify the Servicer in writing that such payments have been outstanding for at
least sixty (60) calendar days. For the avoidance of doubt, to the extent that
such owed amounts are not paid in full by the Servicer or any other party, upon
receipt of a detailed invoice, the Asset Representations Reviewer shall be
entitled to payment by the Servicer of incurred but otherwise unpaid amounts.

 

Section 4.4.       Limitation on Liability. The Asset Representations Reviewer
will not be liable to any Person for any action taken, or not taken, in good
faith under this Agreement, including without limitation such actions that are
based upon the exercise of judgment or discretion. Subject to the foregoing, the
Asset Representations Reviewer will be liable for its willful misconduct, bad
faith, breach of this Agreement or negligence in performing its obligations
under this Agreement. In no event will the Asset Representations Reviewer be
liable for special, indirect or consequential losses or damages (including lost
profit), even if the Asset Representations Reviewer has been advised of the
likelihood of the loss or damage and regardless of the form of action.

 

Section 4.5.       Indemnification by Asset Representations Reviewer. The Asset
Representations Reviewer will indemnify each of the Issuer, the Servicer, the
Depositor, the Seller, the Sponsor, the Owner Trustee and the Indenture Trustee
and their respective directors, officers, employees and agents for all costs,
expenses, losses, damages and liabilities (including any reasonable legal fees
and expenses incurred by an Indemnified Party in connection with the enforcement
of any indemnification or other obligation of the Asset Representations
Reviewer) resulting from (a) the willful misconduct, bad faith or negligence of
the Asset Representations Reviewer in performing its obligations under this
Agreement, (b) the Asset Representations Reviewer’s failure to comply with the
requirements of applicable federal, state or local laws and regulations in the
performance of its duties hereunder or (c) the Asset Representations Reviewer’s
breach of any of its representations, warranties, covenants or other obligations
in this Agreement. The Asset Representations Reviewer’s obligations under this
Section 4.5 will survive the termination of this Agreement, the termination of
the Issuer and the permitted resignation or removal of the Asset Representations
Reviewer.

 

Section 4.6.       Indemnification of Asset Representations Reviewer.

 

(a)         Indemnification. The Servicer will indemnify the Asset
Representations Reviewer and its officers, directors, employees and agents
(each, an “Indemnified Person”), for all costs, expenses, losses, damages and
liabilities resulting from the performance of its obligations under this
Agreement (including the costs and expenses of defending itself against any
loss, damage or liability), but excluding any cost, expense, loss, damage or
liability resulting from (i) the Asset Representations Reviewer’s willful
misconduct, bad faith or negligence, (ii) the Asset Representations Reviewer’s
failure to comply with the requirements of applicable federal, state and local
laws and regulations in the performance of its duties hereunder or (iii) the
Asset Representations Reviewer’s breach of any of its representations,
warranties, covenants or other obligations in this Agreement.

 

 8  

 

 

(b)         Proceedings. Promptly on receipt by an Indemnified Person of notice
of a Proceeding against it, the Indemnified Person will, if a claim is to be
made under Section 4.6(a), notify the Servicer of the Proceeding. The Servicer
may participate in and assume the defense and settlement of a Proceeding at its
expense. If the Servicer notifies the Indemnified Person of its intention to
assume the defense of the Proceeding with counsel reasonably satisfactory to the
Indemnified Person, the Servicer will not be liable for legal expenses of
counsel to the Indemnified Person unless there is a conflict between the
interests of the Servicer, and an Indemnified Person. If there is a conflict,
the Servicer will pay for the reasonable fees and expenses of separate counsel
to the Indemnified Person. No settlement of a Proceeding may be made without the
approval of the Servicer and the Indemnified Person, which approval will not be
unreasonably withheld.

 

(c)         Survival of Obligations. The Servicer’s obligations under this
Section 4.6 will survive the permitted resignation or removal of the Asset
Representations Reviewer and the termination of this Agreement.

 

(d)         Repayment. If the Servicer makes any payment under this Section 4.6
and the Indemnified Person later collects any of the amounts for which the
payments were made to it from others, the Indemnified Person will promptly repay
the amounts to the Servicer.

 

Section 4.7.       Inspections of Asset Representations Reviewer. The Asset
Representations Reviewer agrees that, with reasonable prior notice not more than
once during any year, it will permit authorized representatives of the Issuer or
the Servicer, during the Asset Representations Reviewer’s normal business hours,
to examine and review the books of account, records, reports and other documents
and materials of the Asset Representations Reviewer relating to (a) the
performance of the Asset Representations Reviewer’s obligations under this
Agreement, (b) payments of fees and expenses of the Asset Representations
Reviewer for its performance and (c) any claim made by the Asset Representations
Reviewer under this Agreement. In addition, the Asset Representations Reviewer
will permit the Issuer’s or the Servicer’s representatives to make copies and
extracts of any of those documents and to discuss them with the Asset
Representations Reviewer’s officers and employees. Each of the Issuer and the
Servicer will, and will cause its authorized representatives to, hold in
confidence the information except if disclosure may be required by law or if the
Issuer or the Servicer reasonably determines that it is required to make the
disclosure under this Agreement or the other Basic Documents. The Asset
Representations Reviewer will maintain all relevant books, records, reports and
other documents and materials for a period of at least two years after the
termination of its obligations under this Agreement.

 

Section 4.8.       Delegation of Obligations. The Asset Representations Reviewer
may not delegate or subcontract its obligations under this Agreement to any
Person without the consent of the parties to this Agreement.

 

 9  

 

 

Section 4.9.       Confidential Information.

 

(a)         Treatment. The Asset Representations Reviewer agrees to hold and
treat Confidential Information given to it under this Agreement in confidence
and under the terms and conditions of this Section 4.9, and will implement and
maintain safeguards to further assure the confidentiality of the Confidential
Information. The Confidential Information will not, without the prior consent of
the Servicer, be disclosed or used by the Asset Representations Reviewer, or its
officers, directors, employees, agents, representatives or affiliates, including
legal counsel (collectively, the “Information Recipients”) other than for the
purposes of performing Asset Representations Reviews of Subject Receivables or
performing its obligations under this Agreement. The Asset Representations
Reviewer agrees that it will not, and will cause its Affiliates to not (i)
purchase or sell securities issued by the Sponsor or its affiliates or special
purpose entities on the basis of Confidential Information or (ii) use the
Confidential Information for the preparation of research reports, newsletters or
other publications or similar communications.

 

(b)         Definition. “Confidential Information” means oral, written and
electronic materials (irrespective of its source or form of communication)
furnished before, on or after the date of this Agreement to the Asset
Representations Reviewer, including:

 

(i)         lists of Subject Receivables and any related Review Materials;

 

(ii)       origination and servicing guidelines, policies and procedures and
form contracts; and

 

(iii)       notes, analyses, compilations, studies or other documents or records
prepared by the Servicer, which contain information supplied by or on behalf of
the Servicer or its representatives.

 

However, Confidential Information will not include information that (A) is or
becomes generally available to the public other than as a result of disclosure
by the Information Recipients, (B) was available to, or becomes available to,
the Information Recipients on a non-confidential basis from a Person or entity
other than the Issuer or the Servicer before its disclosure to the Information
Recipients who, to the knowledge of the Information Recipient is not bound by a
confidentiality agreement with the Issuer or the Servicer and is not prohibited
from transmitting the information to the Information Recipients, (C) is
independently developed by the Information Recipients without the use of the
Confidential Information, as shown by the Information Recipients’ files and
records or other evidence in the Information Recipients’ possession or (D) the
Issuer or the Servicer provides permission to the applicable Information
Recipients to release.

 

(c)          Protection. The Asset Representations Reviewer will use best
efforts to protect the secrecy of and avoid disclosure and unauthorized use of
Confidential Information, including those measures that it takes to protect its
own confidential information and not less than a reasonable standard of care.
The Asset Representations Reviewer acknowledges that Personally Identifiable
Information is also subject to the additional requirements in Section 4.10.

 

(d)         Disclosure. If the Asset Representations Reviewer is required by
applicable law, regulation, rule or order issued by an administrative,
governmental, regulatory or judicial authority to disclose part of the
Confidential Information, it may disclose the Confidential Information. However,
before a required disclosure, the Asset Representations Reviewer, if permitted
by law, regulation, rule or order, will use its reasonable efforts to provide
the Issuer and the Servicer with notice of the requirement and will cooperate,
at the Servicer’s expense, in the Issuer’s and the Servicer’s pursuit of a
proper protective order or other relief for the disclosure of the Confidential
Information. If the Issuer or the Servicer is unable to obtain a protective
order or other proper remedy by the date that the information is required to be
disclosed, the Asset Representations Reviewer will disclose only that part of
the Confidential Information that it is advised by its legal counsel it is
legally required to disclose.

 

 10  

 

 

(e)          Responsibility for Information Recipients. The Asset
Representations Reviewer will be responsible for a breach of this Section 4.9 by
its Information Recipients.

 

(f)          Violation. The Asset Representations Reviewer agrees that a
violation of this Agreement may cause irreparable injury to the Issuer and the
Servicer and the Issuer, the Issuer and the Servicer may seek injunctive relief
in addition to legal remedies. If an action is initiated by the Issuer or the
Servicer to enforce this Section 4.9, the prevailing party will be entitled to
reimbursement of costs and expenses, including reasonable attorney’s fees,
incurred by it for the enforcement.

 

Section 4.10.       Personally Identifiable Information.

 

(a)         Definitions. “Personally Identifiable Information” or “PII” means
information in any format about an identifiable individual, including, name,
address, phone number, e-mail address, account number(s), identification
number(s), vehicle identification number or “VIN”, any other actual or assigned
attribute associated with or identifiable to an individual and any information
that when used separately or in combination with other information could
identify an individual. “Issuer PII” means PII furnished by the Issuer, the
Servicer or their Affiliates to the Asset Representations Reviewer and PII
developed or otherwise collected or acquired by the Asset Representations
Reviewer in performing its obligations under this Agreement.

 

(b)         Use of Issuer PII. The Issuer does not grant the Asset
Representations Reviewer any rights to Issuer PII. The Asset Representations
Reviewer will use Issuer PII only to perform its obligations under this
Agreement or as specifically directed in writing by the Issuer and will only
reproduce Issuer PII to the extent necessary for these purposes. The Asset
Representations Reviewer must comply with all laws applicable to PII, Issuer PII
and the Asset Representations Reviewer’s business, including any legally
required codes of conduct, including those relating to privacy, security and
data protection. The Asset Representations Reviewer will protect and secure
Issuer PII. The Asset Representations Reviewer will implement privacy or data
protection policies and procedures that comply with applicable laws and
regulations and this Agreement. The Asset Representations Reviewer will
implement and maintain reasonable and appropriate practices, procedures and
systems, including administrative, technical and physical safeguards to (i)
protect the security, confidentiality and integrity of Issuer PII, (ii) ensure
against anticipated threats or hazards to the security or integrity of Issuer
PII, (iii) protect against unauthorized access to or use of Issuer PII and (iv)
otherwise comply with its obligations under this Agreement. These safeguards
include a written data security plan, employee training, information access
controls, restricted disclosures, systems protections (e.g., intrusion
protection, data storage protection and data transmission protection) and
physical security measures.

 

 11  

 

 

(c)         Additional Limitations. In addition to the use and protection
requirements described in Section 4.10(b), the Asset Representations Reviewer’s
disclosure of Issuer PII is also subject to the following requirements:

 

(i)       The Asset Representations Reviewer will not disclose Issuer PII to its
personnel or allow its personnel access to Issuer PII except (A) for the Asset
Representations Reviewer personnel who require Issuer PII to perform an Asset
Representations Review, (B) with the prior consent of the Issuer or (C) as
required by applicable law. When permitted, the disclosure of or access to
Issuer PII will be limited to the specific information necessary for the
individual to complete the assigned task. The Asset Representations Reviewer
will inform personnel with access to Issuer PII of the confidentiality
requirements in this Agreement and train its personnel with access to Issuer PII
on the proper use and protection of Issuer PII.

 

(ii)       The Asset Representations Reviewer will not sell, disclose, provide
or exchange Issuer PII with or to any third party without the prior consent of
the Issuer.

 

(d)         Notice of Breach. The Asset Representations Reviewer will notify the
Issuer promptly in the event of an actual or reasonably suspected security
breach, unauthorized access, misappropriation or other compromise of the
security, confidentiality or integrity of Issuer PII and, where applicable,
immediately take action to prevent any further breach.

 

(e)         Return or Disposal of Issuer PII. Except where return or disposal is
prohibited by applicable law, promptly on the earlier of the completion of the
Asset Representations Review or the request of the Issuer, all Issuer PII in any
medium in the Asset Representations Reviewer’s possession or under its control
will be (i) destroyed in a manner that prevents its recovery or restoration or
(ii) if so directed by the Issuer, returned to the Issuer without the Asset
Representations Reviewer retaining any actual or recoverable copies, in both
cases, without charge to the Issuer. Where the Asset Representations Reviewer
retains Issuer PII, the Asset Representations Reviewer will limit the Asset
Representations Reviewer’s further use or disclosure of Issuer PII to that
required by applicable law.

 

(f)          Compliance; Modification. The Asset Representations Reviewer will
cooperate with and provide information to the Issuer regarding the Asset
Representations Reviewer’s compliance with this Section 4.10. The Asset
Representations Reviewer and the Issuer agree to modify this Section 4.10 as
necessary from time to time for either party to comply with applicable law.

 

(g)         Audit of Asset Representations Reviewer. The Asset Representations
Reviewer will permit the Issuer and its authorized representatives to audit the
Asset Representations Reviewer’s compliance with this Section 4.10 during the
Asset Representations Reviewer’s normal business hours on reasonable advance
notice to the Asset Representations Reviewer, and not more than once during any
year unless circumstances necessitate additional audits. The Issuer agrees to
make reasonable efforts to schedule any audit described in this Section 4.10(g)
with the inspections described in Section 4.7. The Asset Representations
Reviewer will also permit the Issuer and its authorized representatives during
normal business hours on reasonable advance written notice to audit any service
providers used by the Asset Representations Reviewer to fulfill the Asset
Representations Reviewer’s obligations under this Agreement.

 

 12  

 

 

(h)         Affiliates and Third Parties. If the Asset Representations Reviewer
processes the PII of the Issuer’s Affiliates or a third party when performing an
Asset Representations Review, and if such Affiliate or third party is identified
to the Asset Representations Reviewer, such Affiliate or third party is an
intended third-party beneficiary of this Section 4.10, and this Agreement is
intended to benefit the Affiliate or third party. The Affiliate or third party
will be entitled to enforce the PII related terms of this Section 4.10 against
the Asset Representations Reviewer as if each were a signatory to this
Agreement.

 

ARTICLE V
RESIGNATION AND REMOVAL;
SUCCESSOR ASSET REPRESENTATIONS REVIEWER

 

Section 5.1.       Eligibility Requirements for Asset Representations Reviewer.
The Asset Representations Reviewer must be a Person who (a) is not Affiliated
with the Sponsor, the Depositor, the Servicer, the Indenture Trustee, the Owner
Trustee or any of their Affiliates and (b) was not, and is not Affiliated with a
Person that was, engaged by the Sponsor or any underwriter to perform any due
diligence on the Receivables prior to the Closing Date.

 

Section 5.2.       Resignation and Removal of Asset Representations Reviewer.

 

(a)         No Resignation of Asset Representations Reviewer. The Asset
Representations Reviewer will not resign as Asset Representations Reviewer
unless the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.1. The Asset Representations Reviewer will notify the
Issuer and the Servicer of its resignation as soon as practicable after it
determines it is required to resign and stating the resignation date and
including an Opinion of Counsel supporting its determination.

 

(b)         Removal of Asset Representations Reviewer. If any of the following
events occur, the Issuer, by notice to the Asset Representations Reviewer, may,
and in the case of clause (i) below, shall, remove the Asset Representations
Reviewer and terminate its rights and obligations under this Agreement:

 

(i)       the Asset Representations Reviewer no longer meets the eligibility
requirements in Section 5.1;

 

(ii)       the Asset Representations Reviewer breaches of any of its
representations, warranties, covenants or obligations in this Agreement; or

 

(iii)       an Insolvency Event of the Asset Representations Reviewer occurs.

 

(c)          Notice of Resignation or Removal. The Issuer will notify the
Servicer and the Indenture Trustee of any resignation or removal of the Asset
Representations Reviewer.

 

(d)         Continue to Perform After Resignation or Removal. No resignation or
removal of the Asset Representations Reviewer will be effective, and the Asset
Representations Reviewer will continue to perform its obligations under this
Agreement, until a successor Asset Representations Reviewer has accepted its
engagement according to Section 5.3(b).

 

 13  

 

 

Section 5.3.       Successor Asset Representations Reviewer.

 

(a)         Engagement of Successor Asset Representations Reviewer. Following
the resignation or removal of the Asset Representations Reviewer, the Issuer
will appoint a successor Asset Representations Reviewer who meets the
eligibility requirements of Section 5.1.

 

(b)         Effectiveness of Resignation or Removal. No resignation or removal
of the Asset Representations Reviewer will be effective until the successor
Asset Representations Reviewer has executed and delivered to the Issuer and the
Servicer an agreement accepting its engagement and agreeing to perform the
obligations of the Asset Representations Reviewer under this Agreement or
entered into a new agreement with the Issuer on substantially the same terms as
this Agreement.

 

(c)         Transition and Expenses. If the Asset Representations Reviewer
resigns or is removed, the Asset Representations Reviewer will cooperate with
the Issuer and take all actions reasonably requested to assist the Issuer in
making an orderly transition of the Asset Representations Reviewer’s rights and
obligations under this Agreement to the successor Asset Representations
Reviewer. The Asset Representations Reviewer will pay the reasonable expenses
(including the fees and expenses of counsel) of transitioning the Asset
Representations Reviewer’s obligations under this Agreement and preparing the
successor Asset Representations Reviewer to take on such obligations on receipt
of an invoice with reasonable detail of the expenses from the Issuer or the
successor Asset Representations Reviewer.

 

Section 5.4.       Merger, Consolidation or Succession. Any Person (a) into
which the Asset Representations Reviewer is merged or consolidated, (b)
resulting from any merger or consolidation to which the Asset Representations
Reviewer is a party or (c) succeeding to the business of the Asset
Representations Reviewer, if that Person meets the eligibility requirements in
Section 5.1, will be the successor to the Asset Representations Reviewer under
this Agreement. Such Person will execute and deliver to the Issuer and the
Servicer an agreement to assume the Asset Representations Reviewer’s obligations
under this Agreement (unless the assumption happens by operation of law).

 

ARTICLE VI
OTHER AGREEMENTS

 

Section 6.1.       Independence of Asset Representations Reviewer. The Asset
Representations Reviewer will be an independent contractor and will not be
subject to the supervision of the Issuer, the Indenture Trustee or the Owner
Trustee for the manner in which it accomplishes the performance of its
obligations under this Agreement. Nothing in this Agreement will make the Asset
Representations Reviewer and the Issuer members of any partnership, joint
venture or other separate entity or impose any liability as such on any of them.

 

Section 6.2.       No Petition. Each of the parties, by entering into this
Agreement, agrees that, before the date that is one year and one day (or, if
longer, any applicable preference period) after payment in full of (a) all
securities issued by the Depositor or by a trust for which the Depositor was a
depositor (including, without limitation, the Issuer) or (b) the Notes, it will
not start or pursue against, or join any other Person in starting or pursuing
against (i) the Depositor or (ii) the Issuer, respectively, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
proceedings under any bankruptcy or similar law. This Section 6.2 will survive
the termination of this Agreement.

 

 14  

 

 

Section 6.3.       Limitation of Liability of Owner Trustee. Notwithstanding
anything contained herein to the contrary, (a) this instrument is executed and
delivered by U.S. Bank Trust National Association, not individually or
personally but solely as Owner Trustee of Hyundai Auto Receivables Trust 2018-B,
in the exercise of the powers and authority conferred and vested in it, (b) each
of the representations, undertakings and agreements herein made on the part of
the Issuer is made and intended not as personal representations, undertakings
and agreements by U.S. Bank Trust National Association but is made and intended
for the purpose for binding only the Issuer, (c) nothing herein contained shall
be construed as creating any liability on U.S. Bank Trust National Association
individually or personally, to perform any covenant either expressed or implied
contained herein, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto, (d) U.S. Bank Trust National Association has made no investigation as to
the accuracy or completeness of any representations or warranties made by the
Issuer in this instrument and (e) under no circumstances shall U.S. Bank Trust
National Association be personally liable for the payment of any indebtedness or
expenses of the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
instrument or any other related documents. In no event will U.S. Bank Trust
National Association in its individual capacity or a beneficial owner of the
Issuer be liable for the Issuer’s obligations under this Agreement. For all
purposes under this Agreement, the Owner Trustee will be subject to, and
entitled to the benefits of, the Trust Agreement.

 

Section 6.4.       Termination of Agreement. This Agreement will terminate,
except for the obligations under Section 4.5 or as otherwise stated in this
Agreement, on the earlier of (a) the payment in full of all outstanding Notes
and the satisfaction and discharge of the Indenture and (b) the date the Issuer
is terminated under the Trust Agreement.

 

ARTICLE VII
MISCELLANEOUS PROVISIONS

 

Section 7.1.       Amendments.

 

(a)         This Agreement may be amended by the parties hereto, but without the
consent of the Depositor, the Indenture Trustee, the Owner Trustee, any of the
Noteholders or the Certificateholders, to cure any ambiguity, to correct or
supplement any provisions in this Agreement, or for the purpose of correcting
any inconsistency with the Prospectus dated December 4, 2018, or for the purpose
of adding any provisions to or changing in any manner or eliminating any of the
provisions in this Agreement or of modifying in any manner the rights of the
Noteholders or the Certificateholders, subject to one of the following
conditions:

 

(i)       the Servicer delivers an Opinion of Counsel or an Officer’s
Certificate to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders (and, if the
Certificates are then held by anyone other than the Depositor or a U.S.
Affiliate of the Depositor, the Certificateholders); or

 

 15  

 

 

(ii)        the Rating Agency Condition is satisfied (other than with respect to
S&P, but with satisfaction of the Rating Agency Notification with respect to S&P
if S&P is rating any Outstanding Class of Notes) with respect to such action.

 

(b)        With respect to any amendment for which clauses (a)(i) or (a)(ii)
above cannot be satisfied, this Agreement can be amended with the consent of the
Noteholders holding not less than a majority of the Outstanding Amount of the
Controlling Class of Notes. It shall not be necessary for the consent of
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment, but it shall be sufficient if such approval shall be with
respect to the substance thereof.

 

(c)        Promptly after the execution of any amendment, the Administrator
shall furnish written notification of the substance of such amendment to each
Noteholder and each Rating Agency.

 

Section 7.2.       Assignment; Benefit of Agreement; Third Party Beneficiaries.

 

(a)         Assignment. Except as stated in Section 5.4, this Agreement may not
be assigned by the Asset Representations Reviewer without the consent of the
Servicer.

 

(b)         Benefit of Agreement; Third-Party Beneficiaries. This Agreement is
for the benefit of and will be binding on the parties and their permitted
successors and assigns. The Indenture Trustee, for the benefit of the
Noteholders, will be a third-party beneficiary of this Agreement and entitled to
enforce this Agreement against the Asset Representations Reviewer. No other
Person will have any right or obligation under this Agreement.

 

Section 7.3.       Notices.

 

(a)         Delivery of Notices. All notices, requests, demands, consents,
waivers or other communications to or from the parties must be in writing and
will be considered given:

 

(i)       For overnight mail, on delivery or, for a letter mailed by registered
first class mail, postage prepaid, three days after deposit in the mail;

 

(ii)       for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;

 

(iii)       for an email, when receipt is confirmed by telephone or reply email
from the recipient; and

 

(iv)       for an electronic posting to a password-protected website to which
the recipient has access, on delivery (without the requirement of confirmation
of receipt) of an email to that recipient stating that the electronic posting
has occurred.

 

 16  

 

 

(b)         Notice Addresses. Any notice, request, demand, consent, waiver or
other communication will be delivered or addressed to: (i) (a) in the case of
the Servicer, to Hyundai Capital America, 3161 Michelson Drive, Suite 1900,
Irvine, California 92612, Attention: Treasurer, (b) in the case of the Issuer,
to Hyundai Auto Receivables Trust 2018-B, c/o Hyundai Capital America, 3161
Michelson Drive, Suite 1900, Irvine, California 92612, Attention: Treasurer, (d)
in the case of the Indenture Trustee, to Citibank, N.A., 388 Greenwich Street,
New York, New York, 10013, Attention: Agency & Trust – HART 2018-B, and (e) in
the case of the Asset Representations Reviewer, to Clayton Fixed Income Services
LLC, 2638 South Falkenburg Road, Riverview, FL 33578, Email:
ARRNotices@clayton.com; with a copy to Clayton Fixed Income Services LLC, c/o
Clayton Holdings LLC, 1500 Market Street, West Tower Suite 2050, Philadelphia,
PA 19102 or, (ii) as to each party, at such other address or email as shall be
designated by such party in a written notice to each other party.

 

Section 7.4.       Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY
NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO HEREBY FURTHER IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK JURISDICTION OVER SUCH PARTY, AND
AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT IN ANY OF THE AFORESAID COURTS, THAT ANY SUCH COURT LACKS
JURISDICTION OVER SUCH PARTY. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT.

 

Section 7.5.       No Waiver; Remedies. No party’s failure or delay in
exercising a power, right or remedy under this Agreement will operate as a
waiver. No single or partial exercise of a power, right or remedy will preclude
any other or further exercise of the power, right or remedy or the exercise of
any other power, right or remedy. The powers, rights and remedies under this
Agreement are in addition to any powers, rights and remedies under law.

 

 17  

 

 

Section 7.6.       Severability. If a part of this Agreement is held invalid,
illegal or unenforceable, then it will be deemed severable from the remaining
Agreement and will not affect the validity, legality or enforceability of the
remaining Agreement.

 

Section 7.7.       Headings. The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.

 

Section 7.8.       Counterparts. This Agreement may be executed in multiple
counterparts. Each counterpart will be an original and all counterparts will
together be one document.

 

[Remainder of Page Left Blank]

 

 18  

 

 

EXECUTED BY:

 

  HYUNDAI AUTO RECEIVABLES TRUST 2018-B,     as Issuer           By: U.S. Bank
Trust National Association, not in     its individual capacity, but solely as  
  Owner Trustee           By: /s/ Matthew M. Smith     Name:   Matthew M. Smith
    Title:   Vice President           HYUNDAI CAPITAL AMERICA,     as Servicer  
      By: /s/ Hyung Seok Lee     Name:   Hyung Seok Lee     Title:    Chief
Financial Officer           CLAYTON FIXED INCOME SERVICES LLC,     as Asset
Representations Reviewer           By: /s/ Robert Harris     Name:   Robert
Harris     Title:   Secretary

 

[Signature Page to Asset Representations Review Agreement]

 

 

 

 

Schedule A

 

Representations and Warranties, Review Materials and Tests

 

Review Materials

 

·Retail Installment Contract

 

·Any assignment if not included in Contract

 

·Documents which evidence the security interest in the Financed Vehicle
(Certificate of Title, E-Title, Application for Title, etc) (the “Title
Documents’)

 

·List of Approved Contracts form numbers and revision dates

 

·Servicing System screen prints or data fields within the Data Tape (As of the
Cutoff Date) showing (the “Cutoff Date Data File”)

 

oReceivable Active/Satisfied

 

oScheduled Monthly Payment amount

 

oAnnual Percentage Rate

 

oOriginal Balance

 

oUnpaid Balance

 

oMaturity Date

 

oDays Delinquent

 

oBankruptcy Flag

 

oLitigation/Attorney Involvement Flag

 

oVehicle Repossessed Flag

 

oDays Delinquent

 

  

 

 

·Applicable Dealer Agreement

 

·List of Seller Affiliates

 

·Schedule of Receivables to Receivables Purchase Agreement and Sale and
Servicing Agreement

 

·Receivable File

 

    Representation   Method of Testing (i)(a)  

(i)       Characteristics of Receivables. Each Receivable:

 

(a)       was originated by a Dealer located in the United States of America for
the retail sale of a Financed Vehicle, is payable in United States dollars, has
been signed by the Obligor and the Dealer thereto, has been purchased by the
Seller from such Dealer under an existing Dealer Agreement and has been validly
assigned by such Dealer to the Seller,

 

 

1.    Confirm that Dealer’s location, indicated in the Receivable File, is in
United States.

 

2.    Confirm that the Receivable is payable in US Dollars.

 

3.    Confirm that the Receivable has been signed by the Obligor and the Dealer.

 

4.    Confirm that there is a Dealer Agreement between the applicable Dealer and
the Seller.

 

5.    Confirm the assignment section of the Receivable is signed by the Dealer
and the Seller is listed as the assignee.

 



 

 

 

    Representation Method of Testing (i)(b)  

(b)       has created or shall create a first priority security interest in
favor of the Seller in the Financed Vehicle, which security interest has been
assigned by the Seller to the Depositor and by the Depositor to the Issuer,

 

1.    Confirm that the Receivable contains security interest language in favor
of the Seller in the Financed Vehicle.

 

2.    Confirm that a Certificate of Title or other suitable documentation lists
Seller as lienholder or that an application for a Certificate of Title or other
suitable documentation has been filed in the applicable state listing the Seller
as lienholder.

 

3.    Confirm that the Receivable is listed on Schedules of Receivables to the
Receivables Purchase Agreement and the Sale and Servicing Agreement.

        (i)(c)   (c)       contains provisions that permit the repossession and
sale of the Financed Vehicle upon a default under the Receivable by the Obligor,
1. Review the Receivable to confirm that its terms permit repossession and sale
of the Financed Vehicle upon default by Obligor.         (i)(d)  
(d)       provides for fixed level monthly payments (provided that the first and
last payments may be different from but in no event more than three times the
level payments) that fully amortize the Amount Financed over the original term,

1. Review the Receivable in order to confirm all payments are fixed monthly
payments, with the possible exception of the first and last payments, which may
be three times the level payment.

 

2. Using the Truth in Lending section of the Receivable, confirm that payment
schedule fully amortizes the Amount Financed over the original term at the
applicable APR.

        (i)(e)  

(e)       amortizes using the simple interest method,

 

1. Confirm the Receivable employs a simple interest method of amortization.    
    (i)(f)   (f)       has an Obligor which is not an affiliate of the Seller,  
1. Confirm that the Obligor’s name does not appear on a list provided by the
Seller of the Seller’s affiliates.

 



 

 

 

    Representation   Method of Testing (i)(g)   (g)       has an Obligor which
is not listed on Seller’s electronic records related to receivables as a
government or governmental subdivision or agency, and   1. Confirm the Cutoff
Date Data File does not indicate the Obligor was a government entity.          
(i)(h)   (h)       has an Obligor which is not shown on the Servicer’s
electronic records related to receivables as a debtor in pending bankruptcy
proceeding,   1. Confirm the Cutoff Date Data File does not indicate the Obligor
was in bankruptcy.           (ii)   (ii)       Compliance with Law.  Each
Receivable complied at the time it was originated or made in all material
respects with all requirements of law in effect at that time and applicable to
such Receivable.   1. Confirm that the contract form number and revision date
are on a list of approved contract forms provided by the Seller.           (iii)
  (iii)      Binding Obligation.  Each Receivable represents the legal and
binding payment obligation of the Obligor, enforceable in all material respects
by the holder of the Receivable, except as may be limited by bankruptcy,
insolvency, reorganization or other laws relating to the enforcement of
creditors’ rights or by general equitable principles, consumer protection laws
and the Servicemembers Civil Relief Act.  

1. Confirm that the contract form number and revision date are on a list of
approved contract forms provided by the Seller.

 

2. Confirm that the buyer and co-buyer, if applicable, have signed the Contract.

          (iv)   (iv)      Chattel Paper.  Each Receivable constitutes either
“tangible chattel paper” or “electronic chattel paper” within the meaning of the
UCC as in effect in the state of origination.  

1. Confirm that the contract form number and revision date are on a list of
approved contract forms provided by the Seller.

 

2. Confirm that there is a signature under the appropriate buyer, co-buyer, if
applicable, and Seller signature lines within the contract.

 

3. Confirm the Receivable contains security interest language in favor of the
Seller in the Financed Vehicle?

 



 

 

 

    Representation   Method of Testing (v)   (v)       One Original.  There is
only one executed original, electronically authenticated original or
authoritative copy of the “contract” (within the meaning of the UCC) related to
each Receivable.   1. Confirm the Contract was signed by the buyer and co-buyer,
if applicable.           (vi)   (vi)      Receivables in Force.  As of the
Cutoff Date, the Servicer’s electronic records related to receivables do not
indicate that any Receivable was satisfied, subordinated or rescinded, or that
any Financed Vehicle was released from the Lien of the related Receivable.  As
of the Cutoff Date, none of the material terms of any Receivable has been
expressly waived, altered or modified in any material respect since its
origination, except by instruments or documents identified in the Seller’s
receivable system.  

1. Review the Cutoff Data File and confirm there is no evidence that the
Receivable was satisfied, subordinated or rescinded or that the Financed Vehicle
was released from the lien prior to the Cutoff Date.

 

2. Review Receivable File and the records in Seller’s receivable system for
evidence of express waivers prior to the Cutoff Date that were neither
identified in the Receivable File nor identified in the receivable system as of
that date.

 

          (vii)   (vii)     Lawful Assignment.  The terms of the Receivable do
not prohibit the sale, transfer and assignment of such Receivable under this
Agreement, the Sale and Servicing Agreement or the pledge of such Receivable
under the Indenture.  

1. Confirm that the contract form number and revision date are on a list of
approved contract forms provided by the Seller.

 

 

          (viii)   (viii)    Title.  Immediately prior to the transfers and
assignments herein contemplated, the Seller has good and marketable title to
each Receivable free and clear of all Liens (except Permitted Liens and any Lien
that will be released prior to the assignment of such Receivable hereunder),
and, immediately upon the transfer thereof, the Depositor shall have good and
marketable title to each Receivable, free and clear of all Liens except
Permitted Liens.  

1. Confirm there is an assignment of the Receivable from the Dealer to the
Seller.

 

2. Review the Title Documents and confirm that the Seller is listed as a first
priority lien holder for the Financed Vehicle.

 

3. Confirm there is one original authenticated copy of the Receivable

 



 

 



              Representation   Method of Testing (ix)   (ix)      No
Defenses.  The Servicer’s electronic records related to receivables do not
reflect any right of rescission, setoff, counterclaim or defense asserted or
threatened by any Obligor for any Receivable indicated in the Seller’s
receivable system.   1. Confirm the Cutoff Date Data File does not contain any
indication of any right of rescission, counterclaim or defense asserted or
threatened by any Obligor as of the Cutoff Date.           (x)   (x)       No
Default.  As of the Cutoff Date, the Servicer’s receivable system did not
disclose that there was any payment default under the terms of any Receivable
(other than payment delinquencies of not more than 30 days).   1. Review the
records in Seller’s receivable system to confirm that Receivable was not more
than 30 days past due as of Cutoff Date.           (xi)  
(xi)       Insurance.  Under the terms of each Receivable, the Obligor is
required to maintain physical damage insurance covering the related Financed
Vehicle.   1. Confirm the Receivable contains language that requires the Obligor
to obtain and maintain insurance against physical damage to the Financed
Vehicle.           (xii)(a)  

(xii)     Individual Characteristics. Each Receivable has the following
individual characteristics as of the Cutoff Date:

 

(a)       each Receivable had an original maturity of not less than 24 months or
more than 75 months,

  1. Review the Receivable, as amended by documents in the Receivable File and
notations in the records in Seller’s receivable system, had an original maturity
date within the allowable limits as of the Cutoff Date.           (xii)(b)  
(b)       no Receivable was more than 30 days past due as of the Cutoff Date,  
1. Review the records in Seller’s receivable system to confirm the Receivable
was not more than the maximum allowable days past due as of the Cutoff Date.    
      (xii)(c)   (c)       no Receivable has a final scheduled payment date
after January 13, 2025,   1. Confirm that the final scheduled payment date
specified in the Receivable, as amended by documents in the Receivable File and
notations in the records in Seller’s receivable system, was not later than
latest allowable final scheduled payment date as of the Cutoff Date.

 



 

 



              Representation   Method of Testing (xii)(d)   (d)       no
Receivable has a Contract Rate of less than 0.00%,   1. Review the records in
Seller’s receivable system to confirm the Receivable did not have a Contract
Rate less than the minimum allowable percentage rate as of the Cutoff Date.    
      (xii)(e)   (e)       each Receivable has a remaining term of at least 5
months and no more than 75 months,   1. Review the records in Seller’s
receivable system to confirm the Receivable had a remaining term within the
allowable limits as of the Cutoff Date.           (xii)(f)   (f)       each
Receivable has a remaining balance of at least $5,000.00 and not greater than
$70,000.00, and   1. Review the records in Seller’s receivable system to confirm
the Receivable had a remaining balance within the allowable limits as of the
Cutoff date.           (xii)(g)   (g)       each Receivable is secured by a new
or used automobile, light-duty truck or minivan.   1. Confirm that the
Receivable’s terms indicate the Receivable is secured by a new or used
automobile, light-duty truck or minivan.

 

 

 

